Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

3.	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-19 is/are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on prior filed U.S. Application Serial No. 15139115 (now U.S. Patent No. 10535290) filed on April 26, 2016, U.S. Application Serial No. 16705902 (now U.S. Patent No. 10861371) filed on December 6, 2019 and U.S. Application Serial No. 17092163 (now U.S. Patent No. 112889990) filed on November 6, 2020.

	Specification
Examiner acknowledges Applicant’s amendment to the specification.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claim(s) 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11288999. Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the comparison below.
Instant claims
Patented claims
1. A display device comprising: a plurality of pixels, 

wherein each of the plurality of pixels includes at least three sub-emissive parts and one transmissive part; 

a plurality of data lines arranged along at least two sub-emissive parts of a first pixel from the plurality of pixels in a first direction; 











a plurality of scan lines arranged in a second direction across the plurality of data lines, 

wherein a scan line from the plurality of scan lines has a closed loop between a first transmissive part and a second transmissive part of the second direction.

2. The display device of claim 1, 

wherein the closed loop of the scan line is overlaid with at least two sub-emissive parts between the first transmissive part and the second transmissive part.


3. The display device of claim 1, further comprising: a plurality of driving transistors arrayed in at least one sub-emissive part, 

wherein each of the plurality of driving transistors connects to a corresponding one of each sub emissive part; and 


wherein one sub-emissive part of the at least two sub-emissive parts overlays with one of the plurality of driving transistors connected to another one of the at least two sub-emissive parts.

4. The display device of claim 1, wherein the closed loop of the scan line starts from one side of the at least two sub-emissive parts and ends at another side of the at least two sub-emissive parts.

5. The display device of claim 1, wherein the at least two sub-emissive parts have at least two anode electrodes, 

wherein one anode electrode among the at least two anode electrodes overlaps with another driving transistor connected to another anode electrode among the at least two anode electrodes.

6. The display device of claim 1, further comprising: a plurality of scan transistors, each of the plurality of scan transistors connecting to a corresponding one of each sub-emissive part within the first pixel, 

wherein one sub-emissive part of the at least two sub- emissive parts overlays with the scan transistor connected to another one of the sub-emissive parts of the at least two sub-emissive parts.

7. The display device of claim 1, further comprising: a plurality of capacitors, each of the plurality of capacitors connecting to the corresponding one of each sub-emissive part within the first pixel, 

wherein the one sub-emissive part of the at least two sub-emissive parts overlays with a capacitor connected to another one of the sub- emissive parts of the at least two sub-emissive parts.

8. The display device of claim 1, wherein the at least two sub-emissive parts are arranged along the first direction, 

wherein the one transmissive part is disposed adjacent to the at least two sub- emissive parts in the second direction within the first pixel and transmitting incident light, 

wherein the second direction intersects with the first direction, and wherein each of the plurality of data lines overlaps with the at least two sub- emissive parts within the first pixel.

9. The display device of claim 8, further comprising: a plurality of sensing lines arranged in the second direction, the plurality of sensing lines arranged across the plurality of data lines.

10. The display device of claim 9, wherein each transmissive part is disposed between one of the plurality of scan lines and one of the plurality of sensing lines.

11. The display device of claim 8, further comprising: a plurality of power lines arranged in the first direction, 

wherein the plurality of power lines overlap with the plurality of pixels and are arranged parallel to the plurality of transmissive parts.

12. The display device of claim 11, further comprising: a plurality of reference voltage line arranged in the first direction along the plurality of data lines, 

wherein the plurality of reference voltage lines overlap with the plurality of pixels and are arranged along the plurality of transmissive parts.

13. The display device of claim 12, further comprising: a first bridge line connecting a corresponding power line from the plurality of power lines to the plurality of driving transistors, 

the first bridge line crossing at least one of the plurality of data lines.

14. The display device of claim 13, further comprising: a second bridge line connecting a corresponding reference voltage line from the plurality of reference voltage lines to the plurality of sensing transistors, 

the second bridge line intersecting at least one of the plurality of data lines, wherein the first bridge line is arranged along the second bridge line.

15. The display device of claim 3, wherein each of the sub-emissive parts of the at least two sub-emissive parts comprises: 

an organic light emitting device including an anode electrode, an organic light emitting layer, and a cathode electrode.











16. The display device of claim 1, wherein the at least two sub-emissive parts correspond to at least two of red light, green light, and blue light.

17. The display device of claim 1, wherein the at least two sub-emissive parts include at least two of four sub emissive-parts corresponding to red light, green light, blue light, and white light.

18. The display device of claim 1, wherein an area of the first transmissive part is less than two times of an area of the at least two sub-emissive parts of each of the plurality of pixels.

19. The display device of claim 1, wherein each of the plurality of pixels includes at least one capacitor overlapping with at least two sub-emissive parts in the first pixel.
1. A display device comprising: a plurality of pixels, 

wherein each pixel includes at least three sub-emissive parts and one transmissive part; 

a plurality of data lines arranged along the three sub-emissive parts of a first pixel from the plurality of pixels and disposed between two neighboring transmissive parts including a first transmissive part included in the first pixel and a second transmissive part included in a second pixel from the plurality of pixels, 

wherein the three sub-emissive parts of the first pixel are disposed between the first transmissive part and the second transmissive part; and 

a plurality of scan lines arranged across the plurality of data lines, 


wherein a scan line from the plurality of scan lines has a closed loop between the first transmissive part and the second transmissive part.

2. The display device of claim 1, 

wherein the closed loop of said one of the scan lines is overlaid with at least one sub-emissive part between the first transmissive part and the second transmissive part.

3. The display device of claim 1, further comprising: a plurality of driving transistors arrayed in the at least three sub-emissive parts, 

wherein each of the driving transistors connects to a corresponding one of each sub emissive part within the one pixel; and 

wherein one sub-emissive part of the at least three sub-emissive parts overlays with one of the driving transistors connected to another one of the sub-emissive parts.

4. The display device of claim 1, wherein the closed loop of the scan line starts from one side of the sub-emissive parts and ends at another side of the sub-emissive parts.

5. The display device of claim 1, wherein the at least three sub-emissive parts have at least three anode electrodes, 

wherein one anode electrode among the at least three anode electrodes overlaps with another driving transistor connected to another anode electrode among the at least three anode electrodes.

6. The display device of claim 1, further comprising: a plurality of scan transistors, each scan transistor connecting to a corresponding one of each sub-emissive part within the one pixel, 


wherein the one sub-emissive part of the at least three sub-emissive parts overlays with the scan transistor connected to another one of the sub-emissive parts.


7. The display device of claim 1, further comprising: a plurality of capacitors, each capacitor connecting to the corresponding one of each sub-emissive part within the one pixel, 

wherein the one sub-emissive part of the at least three sub-emissive parts overlays with a capacitor connected to another one of the sub-emissive parts.


8. The display device of claim 1, wherein the at least three sub-emissive parts are arranged along a first direction, 

wherein the transmissive part is disposed adjacent to the at least three sub-emissive parts in a second direction within one pixel and transmitting incident light, 

wherein the second direction intersects with the first direction, and wherein each data line overlaps with the at least three sub-emissive parts within the one pixel.


9. The display device of claim 8, further comprising: a plurality of sensing lines arranged in the second direction, the plurality of sensing lines arranged across the plurality of data lines.

10. The display device of claim 9, wherein each transmissive part is disposed between one of the plurality of scan lines and one of the plurality of sensing lines.

11. The display device of claim 8, further comprising: a power line arranged in the first direction, 

wherein the plurality of power lines overlap with the plurality of pixels and are arranged parallel to the plurality of transmissive parts.

12. The display device of claim 11, further comprising: reference voltage lines arranged in the first direction along the plurality of data lines, 

wherein the plurality of reference voltage lines overlap with the plurality of pixels and are arranged along the plurality of transmissive parts.

13. The display device of claim 12, further comprising: a first bridge line connecting a corresponding power line to the plurality of driving transistors, 


the first bridge line crossing at least one of the plurality of data lines.

14. The display device of claim 13, further comprising: a second bridge line connecting a corresponding reference voltage line to the plurality of sensing transistors, 


the second bridge line intersecting at least one of the plurality of data lines, wherein the first bridge line is arranged along the second bridge line.

15. The display device of claim 3, wherein each of the sub-emissive parts comprises: 

a plurality of organic light emitting devices each including an anode electrode, an organic light emitting layer, and a cathode electrode; 

a plurality of scan transistors controlling the plurality of driving transistors; and a plurality of sensing transistors compensating for the plurality of driving transistors, wherein the plurality of organic light emitting devices included in the pixel correspond to the plurality of the at least three sub-emissive parts.

16. The display device of claim 1, wherein the at least three sub-emissive parts correspond to red, green, and blue light.


17. The display device of claim 1, wherein the at least three sub-emissive parts include four sub emissive-parts corresponding to red, green, blue, and white light.

18. The display device of claim 1, wherein an area of the first transmissive part is less than two times of an area of the at least three sub-emissive parts of each pixel.

19. The display device of claim 1, wherein each pixel includes at least one capacitor overlapping with at least two sub-emissive parts in the pixel.




Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Gu et al, U.S. Patent Publication No. 20130208017 (figures 4-5), Kim, U.S. Patent Publication No. 2016/0149165 (figure 3), and Hiraishi et al, U.S. Patent No. 5831708 (figure 3a-3c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625